DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	The amendment filed Feb. 8, 2022, canceled claims 59- 62, 71- 73, 76- 77, 79, and 81- 83; and amended claims 40, 44, 63-70, 74, 78, 80, 84, and 87- 94. Claims 45-49 and 55-58 have been withdrawn from consideration, as they are drawn to non-elected Groups II and III, as indicated in the action mailed Nov. 8, 2021. 
	Claims 66, and 68- 69 remain withdrawn (See office action mailed Nov. 8, 2021) from consideration because the claims, as amended, are not drawn to the elected species or the structure of presently amended claim 40, following the amendments filed Feb. 8, 2022.
	Claims 40- 58, 63- 70, 74- 75, 78, 80, and 84-95 are currently pending.
	Claims 40- 44, 50-54, 63- 65, 67, 70, 74- 75, 78, 80, and 84- 95 are currently under consideration.

Election/Restrictions
The amendments filed Feb. 8, 2022, include the elected species (SEQ ID NO: 4) incorporated in the search from the previous office action, mailed Nov. 8, 2021. The withdrawn claims (66, 68- 69, and 84- 85), remain withdrawn from further consideration, as being drawn to a nonelected species. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on Feb. 8, 2022 are being considered by the examiner.
---Response to Arguments---
Nucleotide and/or Amino Acid Sequence Disclosures
	Receipt of Substitute specification is acknowledged, objections from pages 42-45, 52, 53, 74, 76, 114- 115, 119, and 122- 125 have been corrected in the substitute specification filed Feb. 8, 2022. Thus, all sequence related objections to deficiencies made in the office action mailed Nov. 8, 2021 are withdrawn.

Specification
	Receipt of corrected specification filed Feb. 8, 2022 is acknowledged. 
		Objections "A" and “B” have been cured by the substitute specification. 
		Objection “C” is withdrawn.

Claim Objections
	Receipt of the amendments filed Feb. 8, 2022 is acknowledged. 
	The objection to claim 40 has been overcome by the amendment. Thus, it is withdrawn.
	The objections to claims 59, 71, 77, 79, 81, and 83 are moot, due to the cancelation of these claims. 

Claim Rejections - 35 USC§ 112
A. 	Applicant's arguments (p.16), filed Feb. 8, 2022, with respect to the previous
35 U.S.C. §112(b) rejection of claims 40, 63- 65, 67, 70, 74- 76, 82, 86- 93, and 94 have been fully considered. The amendments filed Feb. 8, 2022 have overcome the rejection. 
	Thus, the rejection designated ‘A’ in the prior OA to 40, 63- 65, 67, 70, 74- 76, 82, 86- 93, and 94 is withdrawn.
	The cancellation of claim 60 has rendered the rejection moot for this claim.
B. 	Applicant's arguments (p.16), filed Feb. 8, 2022, with respect to the previous
35 U.S.C. §112(b) rejection of claim 44 have been fully considered. The rejection of claim 44 has
been withdrawn.
C. 	Applicant's arguments (pgs.17- 18), filed Feb. 8, 2022, with respect to the previous
35 U.S.C. §112(b) rejection of claims 74, 76, 78, 80, 82, and 87- 91 have been fully considered. The amendments filed Feb. 8, 2022 have overcome the previous rejection to claims 74, 76, 78, 80, and 82. Thus, the prior rejection to 74, 76, 78, 80, and 82, in the office action mailed Nov. 8, 2021 is withdrawn.  The cancellation of claim 60 has rendered the rejection moot for this claim. 
	However, the rejection of claims 87-91 are maintained because the language “comprises amino acids in the sequence” has not been overcome by the structural illustrations of other claims. Thus, the rejection of claims 87- 91 is maintained.

Claim Rejections - 35 USC§ 102
	Applicant's arguments (pgs.18- 19), filed Feb. 8, 2022, with respect to the previous 35 U.S.C. §102 rejections have been fully considered. In light of the claim amendments and claim cancelations, the prior art anticipation rejections to claims 40- 43, 50- 54, 60- 61, 63- 65, 67, 70- 73, 94, and 95 have been withdrawn.

Claim Rejections - 35 USC§ 103
Applicant's arguments (pgs. 19- 20), filed Feb. 8, 2022, with respect to the previous 35 U.S.C. §103 rejections have been fully considered. In light of the claim amendments and claim cancelations, the prior art obviousness rejections to claims 40- 44, 50- 54, 60- 65, 67, 70- 73 have been withdrawn. 
However, the amendments and arguments have not addressed the rejections regarding claims 74- 75, 86- 90, and 92- 93, given the new grounds for rejections (see below). Thus, the previous 35 U.S.C. §103 rejections of claims 74-75, 86- 90, and 92- 93 are maintained as the foundation for a new 35 U.S.C. 103 rejection required by the amendment.

Claim Rejections – Double Patenting
Applicant's arguments (pg. 20), filed Feb. 8, 2022, with respect to the previous non-statutory double patenting rejections have been fully considered. In light of the Amended claims filed Feb. 8, 2022, the rejection over copending application 15/713,324 could be overcome by the successful filing of a compliant terminal disclaimer. However, Applicant has indicated that this course of action is contingent on finding of allowability of the present claims (pg. 20), and the instant claims are not in condition for allowance. Thus, having considered the arguments of the remarks filed Feb. 8, 2022, the double patenting rejection over copending Application No. 15/713,324 is maintained. 
Applicant's arguments (pg. 20), filed Feb. 8, 2022, with respect to the previous non-statutory double patenting rejections have been fully considered. In light of the claim amendments and claim cancelations, the double patenting rejections of claims 40, 41, 42, 54, 60, 63, 64, 65, 67 and 70-73 over US Patent No: 9,289,508 have been withdrawn.
Applicant's arguments (pg. 20), filed Feb. 8, 2022, with respect to the previous non-statutory double patenting rejections have been fully considered. In light of the claim amendments and claim cancelations, the double patenting rejections of claims 40, and 60-62 over US Patent No: 9,289,508 have been withdrawn.
	However, the claim amendments have necessitated new rejections for several claims; including claim 74 and dependent claims 75, and 86- 90, thus the rejections of claims 74, 75, 86-90, and 93 over US Patent No: 9,289,508 are maintained as the foundation of the newly necessitated rejections.

Maintained Rejections
Double Patenting: Claims 40-44, 50-54, 63-65, 67, 70, 74, 75, 78, 80, and 87-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 19-28, 36-39 and 59-62 (claim set of 8/23/2021) of copending Application No. 15/713,324 (reference application; ‘324) in view of RESHETNYAK. Although the claims at issue are not identical, they are not patentably distinct from each other.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	‘324 recites a particular compound (e.g. claim 1, 21, and 23) or composition (claim 37, 38, 59, and 60). The method of the instant application requires compositions (such as those described in ‘324).  The difference between the two claim sets is that the instant claims require contacting and detecting steps.  These steps are taught by Reshetnyak, as discussed in the rejections supra, which discussions are incorporated herein.  
	In relation to claims 40, 59-68, 71-77, and 82-95; claims 1, 19, 21, 23, 25, 37, 38, and 59-62  of ‘324 recites the claim limitation of a structure of pHLIP®-fluorophore comprising SEQ ID NOs: 2, 3, 4, 5, 8, and 9, covalently bound to ICG at the N-terminal end of the low insertion peptide sequence either reading on or directly identical to that used in the instant method claims. This composition is required to meet all claim limitations of the instant methods steps. Since the structures of the compounds are identical, their inherent properties must also be the same. 
	Present claims 64 and 65 require the inherent characteristics of ‘324 claim 1. 
	Present claims 94 and 95 recite D-glucose and a pharmaceutically acceptable carrier which are claim limitations which are comprised within ‘324 claims 37-39 and 59-62 (including mouthwash).
	In relation to present claims 40, 74, 78, 85-91 and 93-95; claims 1, 19, 21, 23, 25, 37-39, and 59-62 of ‘324 recites the claim limitation of a structure of pHLIP®-fluorophore comprising SEQ ID NOs: 2, 3, 4, 5, 8, and 9, covalently bound to ICG at the N-terminal end (1st or 2nd amino acid) of the low insertion peptide sequence either reading on or directly identical to that used in the instant method claims. This composition is required to meet all claim limitations of the instant methods steps. Since the structures of the compounds are identical, their inherent properties must also be the same. 
	In relation to present claims 40, 74, 80, 81, 85-91 and 93-95; claims 21, 22, 28, 36-38, and 59-62 of ‘324 recites the claim limitation of a structure of pHLIP®-fluorophore comprising SEQ ID NOs: 1, 3, 8, 25, 26, 27, and 28 covalently bound to the N-terminal lysine of the low insertion peptide sequence either reading on or directly identical to that used in the instant method claims. This composition is required to meet all claim limitations of the instant methods steps. Since the structures of the compounds are identical, their inherent properties must also be the same. 
	In relation to present claims 74, 75, 78, 80 and 84- 85; claims 19, 23, and 25 of 324 recite all of the structural claim limitations required to use the various compounds in composition in the method of instant claim 74; further it would be obvious to use the composition of claimed in ‘324 in the method steps of claims 40-95.
	In relation to claim 94 and 95, claims 37-39 and 59-61, of ‘324 recite the claim limitations. ‘324 recites mouthwash (claim 39) and D-glucose (claim 60) which are suitable forms for the pharmaceutically acceptable carrier of instant claim 94.
35 USC§112(b): Claims 87-91 are rejected under 35 USC§112(B) because; as written, the claims can be interpreted in at least two ways.  In particular, each claim recites “comprises amino acids in the sequence”.  This language could be interpreted as a claim to at least one of the amino acids following the term “amino acids in the sequence” in any order. Alternatively, this language could be interpreted as a claim to pHLIP® peptide(s) comprising the specific sequence(s) (i.e., the entire sequence) following the phrase “amino acids in the sequence”.
	The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  

Allowable Subject Matter
	Claims 40- 44, 50- 54, 64- 65, and 94- 95 – as amended in the claims filed Feb. 8, 2022 – are allowable, as the prior art does not teach or fairly suggest the instant method comprising the specific pH-triggered, 28-amino acid polypeptide comprising a C-terminal Alanine (A) residue (SEQ ID NO: 4), chemically bonded to indocyanine green (ICG) as illustrated in the structural diagram of presently amended claim 40 (See amendments filed Feb. 8, 2022; and Remarks, pg. 19). 
	Upon further consideration: 
	Claims 41-44, 50- 54 – as amended (Feb. 8, 2022) and depending from presently amended claim 40 – are allowable. 
	Claims 64 and 65 recite inherent properties of the structure of claim 40; thereby, they are allowable as presently amended to overcome the previous 112(b) rejections. 
	Claims 94 – as amended to overcome the previous 112(b) rejection – and 95 require the limitations of presently allowable claim 40. Therefore, they are allowable also. 

---New Grounds for Objection/Rejection---
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a
prior Office action.
Claim Objections
Claim 70 is objected to because independent claim 40, from which the claim depends, consists of 28 amino acids in a specifically defined sequence. The chemical structure of claim 40 features an NH2 at the N-terminus of the peptide and a COOH at the C-terminal end of the peptide.  As such, it would be more accurate/clearer to have it recite 2,3, or 4 of the 28 amino acids of claim 40 are non-polar, and 2,3, or 4 of the 28 amino acids are protonatable.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
	Claims 63, 67, 74- 75, 78, 80, and 84- 93 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 is rejected under 35 USC§112(b), because “the pH-triggered polypeptide” is fully defined, to include the structure. The structure of claim 40 comprises exactly 28 amino acids, an N-terminal amine, a C-terminal carboxylic acid, and the amino acid sequence consisting of SEQ ID NO: 4.  Thus, it is unclear how this amino acid sequences can comprise any formula from the group consisting of (XY)nYm; (XY)nYm(XY)i; (YX)nYm(YX)i; (XY)nXm(XY)i; or (YX)nXm(YX)i.
Claim 67 is rejected under 35 USC§112(b), because “the pH-triggered polypeptide” is fully defined, to include the structure. The structure of claim 40 comprises exactly 28 amino acids, an N-terminal amine, a C-terminal carboxylic acid, and the amino acid sequence consisting of SEQ ID NO: 4.  Thus, it is unclear how this amino acid sequence can comprise more or less than 28 amino acids.
Regarding claim 74, As written, claim 74 can be interpreted in at least 2 ways. In particular, claim 74 recites:
"The method of claim 40, comprising a pH-triggered polypeptide fluorophore composition comprising: (a) a pH-triggered polypeptide comprising amino acids in the sequence LFPTXTLL (SEQ ID NO: 1), wherein X is a protonatable amino acid, wherein the pH-triggered polypeptide has a higher affinity to a membrane lipid bilayer at pH 5.0 compared to at pH 8.0; wherein said polypeptide comprises amino acids in the sequence ACDDQNPWRAYLDLLFPTDTLLLDLLWA (SEQ ID NO: 4) or ACDDQNPWRAYLDLLFPTDTLLLDLLWG (SEQ ID NO: 9) 
(b) indocyanine green (ICG), and wherein said ICG is covalently attached to the first or the second amino acid counted from the N-terminus of the pHLIP peptide, wherein the composition comprises the following structure:

    PNG
    media_image1.png
    465
    447
    media_image1.png
    Greyscale
(SEQ ID NO: 9); or

    PNG
    media_image2.png
    452
    540
    media_image2.png
    Greyscale
(SEQ ID NO: 4).” the use of the Term “or” (bold and underlined) of claim 74 injects ambiguity into the currently amended claims because it could be interpreted as
	(A) being intended to further limit the method of claim 40, by further comprising a structured species of SEQ ID NO: 9. This interpretation is reasonable because the claim requires the method of claim 40, which requires the following structure:

    PNG
    media_image2.png
    452
    540
    media_image2.png
    Greyscale
(SEQ ID NO: 4). 
	(B) Alternatively, the use of the Term “or” of claim 74 could be interpreted to allow the optional exclusion of the species containing SEQ ID NO: 4; thereby not requiring the elected structure. Said another way: The language could be interpreted to comprise a method, wherein the structure

    PNG
    media_image2.png
    452
    540
    media_image2.png
    Greyscale
(SEQ ID NO: 4) is not necessarily present. Based on the claim as amended (Feb. 8, 2022). In this interpretation, the reference to multiple species written in the alternative, allows either embodiment to be encompassed.
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).
Claims 75, 80, 84- 91, and 93 depend from claim 74. Thus, they are rejected also.
Claim 74 is rejected under 35 U.S.C. 112(b), because it is unclear how either of the structures recited in the claim: 
	
    PNG
    media_image1.png
    465
    447
    media_image1.png
    Greyscale
(SEQ ID NO: 9) or

    PNG
    media_image2.png
    452
    540
    media_image2.png
    Greyscale
(SEQ ID NO: 4) are able to comprise a thiol linkage on the “first” amino acid – in this case alanine (A) – as both of these structures comprise a thiol linkage on the second amino acid. 
	Claims 75, 80, 84- 91, and 93 depend from claim 74. Thus, they are rejected also.
Claim 74 is rejected under 35 U.S.C. 112(b) for lack of antecedent because, in at least one interpretation, more than one pH-triggered polypeptide may be included in the composition. As such, it is unclear to which polypeptide “said polypeptide” refers. Claims 75, 80, 84- 91, and 93 depend from claim 74. Thus, they are rejected also.
Claim 78 is rejected under 35 U.S.C. 112(b), because the point of attachment of the illustrated fluorophore and the alternative structure indicated as (SEQ ID NO: 5) is not clearly illustrated.
Claim 78 is rejected under 35 U.S.C. 112(b), as indefinite, because the claim refers to “said pH-triggered polypeptide composition”, which requires the structure of claim 40 (SEQ ID NO: 4). Thus, it is unclear if “said pH-triggered polypeptide composition” of claim 40 is intended to “further” comprise one or more additional polypeptide structures.
Claim 78 is rejected under 35 U.S.C. 112(b), as indefinite, because it refers to “said pH-triggered polypeptide composition” of claim 40; however, claim 40 recites “a pH-triggered polypeptide fluorophore composition” (emphasis added). As such the claim lacks proper antecedent basis for “said pH-triggered polypeptide composition”.
Claim 80 is rejected under 35 U.S.C. 112(b), because the point of attachment of the illustrated fluorophore and the alternative structure indicated as (SEQ ID NO: 8) is not clearly illustrated.  
Claims 80 is rejected under 35 U.S.C. 112(b), as indefinite, because it refers to “said pH-triggered polypeptide composition”; however, claim 40 recites “a pH-triggered polypeptide fluorophore composition” (emphasis added). As such the claim lacks proper antecedent basis for “said pH-triggered polypeptide composition”. 
Claim 80 is rejected under 35 U.S.C. 112(b), as indefinite, because the claim refers to “said pH-triggered polypeptide composition”, which is further limited to comprising the structure of claim 40 (SEQ ID NO: 4) and/or the structure of claim 74 (SEQ ID NO: 9), in one interpretation. Thus, it is unclear if “said pH-triggered polypeptide composition” of claim 74 is intended to “further” comprise additional polypeptide structures.
Claims 84 and 85 are rejected under to 35 U.S.C. 112(b), because they refer to “said pH-triggered polypeptide composition”;
	first, claim 40 recites “a pH-triggered polypeptide fluorophore composition”. As such the claim lacks proper antecedent basis for “said pH-triggered polypeptide composition”; and 	Second, because claim 74 allows for more than one pH-triggered polypeptide, it is unclear to which pH-triggered polypeptide the claims refer.
Claims 87- 93 are rejected under 35 U.S.C. 112(b), because in interpretation (A) of 112(b) rejection C multiple fully defined pH-triggered polypeptides may be referred to. In this interpretation, “said pH-triggered polypeptide” lacks antecedent basis because it is unclear to which pH-triggered polypeptide the claim refers.
Claim 91 is rejected under 35 U.S.C. 112(b), because in interpretation (A) of 112(b) rejection C multiple fully defined pH-triggered polypeptides may be referred to. In this interpretation, “said pH-triggered polypeptide” lacks antecedent basis because it is unclear to which pH-triggered polypeptide the claim refers.
Claim 91 is rejected under 35 U.S.C. 112(b), because “said pH-triggered polypeptide is fully defined, to include the structure. Said structure (s) comprise the amino acid sequences SEQ ID NO: 4 or SEQ ID NO: 9, depending on the interpretation of claim 74. Thus, it is unclear how these amino acid sequences can comprise the sequences recited in claim 91.
Claim92 is rejected under 35 U.S.C. 112(b), because in interpretation (A) of 112(b) rejection C, multiple fully defined pH-triggered polypeptides may be referred to. In this interpretation, “said pH-triggered polypeptide” lacks antecedent basis because it is unclear to which pH-triggered polypeptide the claim refers.
Claim 93 is rejected under 35 U.S.C. 112(b), because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 93 recites the broad recitation 29- 40 amino acids, and the claim also recites 29- 30 amino acids which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim 93 is rejected under 35 U.S.C. 112(b), because in interpretation (B) of 112(b) rejection B, “said pH-triggered polypeptide” refers to a fully defined species that comprises N-terminal amino and C-terminal carboxy groups. Thus, interpretation (B) does not allow additional amino acids to be added to either the N- or C- terminus. Therefore, it is unclear how “said pH-triggered polypeptide” can comprise more than 28 amino acids. 

Claim rejections – 25 USC§112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 75, 84- 90, and 92 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 75 is rejected under 35 U.S.C. 112(d), because both structures of claim 74 already comprise aspartic acid (D) in the “X” position.
Claims 84 and 85 are rejected under 35 U.S.C. 112(d), because claim 74 is limited to two fully defined structures, neither of which allow an artificial protonatable amino acid. 
Claim 86 is rejected under 35 U.S.C. 112(d), because the structures of the pH-triggered polypeptide fluorophore composition of claim 74 are limited to clearly defined structures that do not allow for any artificial amino acid substitutions, including gamma-carboxyglutamic acid. 
Claims 87- 90 are rejected under 35 U.S.C. 112(d) for failing to further limit the claim from which they depend (claim 74), because the limitations are already included in the fully defined structure of SEQ ID NO: 4.
Claim 92 is rejected under 35 U.S.C. 112(d), as failing to further limit the claim from which it depends. Claim 74 is limited to two fully defined species of pH-triggered polypeptides; and neither one is 100% identical to each of SEQ ID NOs: 15- 24, as evidenced by the sequence comparison results from the nearest to identical sequence (SEQ ID NO: 15). (See NO_4_pep__vs__SEQ ID NO_15_pep__align, generated by the examiner, using ABSS comparison tool (http://abss.uspto.gov/abss4examiners/), May 5, 2022. (attached as NPL). In addition, the alternative species (SEQ ID NO: 9) of claim 74 – now dependent on amended claim 40 – is greater than 95% identical to SEQ ID NO: 15, as evidenced by SEQ ID NO_9_pep__vs__SEQ ID NO_15_pep__align, generated by the examiner, using ABSS sequence comparison tool (http://abss.uspto.gov/abss4examiners/), May 5, 2022. (attached as NPL)).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC§ 103
	Claims 74-75, 86- 91, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over RESHETNYAK, WO-2012047354-A2, Pub: April 12, 2012; and further in view of YAMAUCHI, WO-2014013730-Al, Pub: Jan. 23, 2014 and Wu, Contrast Agents for Photoacoustic and Thermoacoustic Imaging: A Review, Int. J. Mol. Sci., 15, 23616-26639, Pub: 18 DEC 2014; DAVIS, US 2016/0222212 A1, Pub: Aug. 4, 2016, and further evidenced by Lee, Peptides and Peptide Hormones for Molecular Imaging and Disease Diagnostics, Chem Rev.,110: 3087-3111, Pub: 15 MAR 2010.
	Claim Interpretation: This rejection is based on rejection C in the 112(b) rejection section above. Specifically, interpretation (B), wherein the structure of SEQ ID NO: 40 has been interpreted as being optional.
	For present claims 74, 75, 86-91 and 93, Reshetnyak discloses pH-sensitive (pH triggered low insertion peptide (pHLIP®)) peptides (Pgs. 32-34; 170, and 180-229) for use in detecting, inter alia, tumor tissue (title; abstract; p. 3, bottom para.; p. 8, bottom para.; p. 44, Example 1, Fig. 5; pgs. 87-88). Reshetnyak teaches cargo conjugation of pHLIP® peptides with both NHS and maleimide chemistry. (pg. 31, 2nd to last par.) In addition, several variants comprising C-terminal Glycine (G) residues are disclosed; specifically, pHLIP®-C and pHLIP®-KC among others including the wild type variant. Reshetnyak also discloses examples – 
    PNG
    media_image3.png
    879
    403
    media_image3.png
    Greyscale
(Figure 8) having imaging and other cargo molecules affixed, providing support for including, not only C-terminal glycine addition, but primary amine conjunction of fluorophores; as well as, additional uses for C-terminal thiol linkages (which are all present in the wild type pHLIP® variant). (pg. 50, center; Table 1: SEQ ID NOs: 10, 227, 21- 25, 283, 38, 284, and 39). Reshetnyak also teaches mutating leucine with glycine, which greatly reduced aggregation tendency, which is heightened in residues 21- 30 of the amino acid sequence AAEQNPIYWW ARYADWLFTTPLLLLDLALLVDADEGTCG (SEQ ID NO: I) (pg. 157, par. spanning 156- 157; pg. 1, Summary section).
	The pHLIP® peptides variants of Reshetnyak comprise a pH-triggered peptide portion and a N- and/ or C-terminal lysine or cysteine – which is indicated as being substituted for either alanine or lysine to facilitate different chelation schemes (pg. 35, top; Table 1: SEQ ID NOs: 297- 299)–  residue covalently conjugated to fluorophores known to be analogs of indocyanine green (ICG), as evidenced by Lee (p. 3, 1st full para.); specifically, NHS-Cy5.5 (P. 86, line 1), Cy5.5 maleimide (p. 44, Example 1, line 3) (Cyanine), and Alexa750 (P. 8, bottom para.; pgs. 9, 10, 19, Figs. 60-65) (NIR) covalently linked via thiol (p. 3, 1st full para., lines 7- 12; p. 9, 1st para., Figs. 5a-c; Pgs. 44-45; Pgs. 87-88) and ester (p. 3, 1st full para., lines 13 and 14) linkages.
	Reshetnyak teaches administering intraperitoneally (p. 9, 1st  para., Figs.5a-c), by iv (p. 9, 2nd and 3rd para, Figs.6a-c and 7a-d; p. 44-45; ), Intratumoral (p. 19, Fig.60), and nondescript injection (Figs. 61-65)] the pHLIP®-fluorophore to a patient or subject (p.8, bottom para.; p. 9; p. 87, bottom para.), contacting the patient with electromagnetic radiation, and detecting the electromagnetic radiation emitted from the pHLIP®-fluorophore (P. 45, 1st Full para.,); either in vivo (P. 8, Bottom para., Figs 4 a-d; p. 9, 1st full paragraph; p. 45 P. 87, 2nd para.- P. 88, 1st para.) or ex vivo (para. spanning pgs. 9 and 10; p. 45; Figs. 60-65) wherein detection indicates diseased tissue (p.5 lines 1-4, 2nd full para., and Figs. 4; 5; 6; 7, and 60-65). 
	Reshetnyak discloses; in Example 1, the method of visualizing diseased tissues conducted using a pHLIP® peptide with a single Cys residue on the N-terminus: ACEQNPIYWARYADWLFTTPLLLLDLALLVDADET (SEQ ID NO: 221) conjugated with Cy5.5-maleimide_and Alexa750-maleimide. Further, Reshetnyak conducted testing with an Alexa conjugated, 27 amino acid sequence: Var3-3D: ACDDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 259, 40, and 78) (p.171), which consists of 27 out of 28 (lacking only a C-terminal glycine) amino acid residues of instant SEQ ID NO: 9. Both Var3-3D variants comprise instant SEQ ID NO: 1, wherein aspartic acid (D) = X (protonatable amino acid). Var3-3D has a pKa of 5.1 (p.181), 100% sequence identity with instant SEQ ID NO: 15, and further comprises instant SEQ ID NOs: 25, 26, 27, and 28 (see tables on pgs. 33, 170, and 181; as well as, p. 171- l51 full paragraph; and Figs. 64 and 65).
	Regarding claim 74, the addition of a C-terminal glycine to Var3D-3D would have been an obvious addition for one of ordinary skill, given the multiple species comprising such a C-terminal residue; including the wild type species, as taught by Reshetnyak. The artisan applying this modification would have derived instant SEQ ID NO: 9. Further one would have had the reasonable expectation of limiting aggregation of pH-triggered polypeptides, is taught by Reshetnyak, by doing so at the time of filing. 
	Reshetnyak does not specifically disclose the use of indocyanine green (ICG). Wu teaches that ICG is an FDA approved contrast agent useful in photoacoustic imaging (p.23618, Section 2.1.1., lines 2-4).
	Yamauchi further teaches various ICG compositions designed for covalently bonding to polypeptides via carbonyl, amide, or thiol linkages (p. 11, [0071]; and p. 13, [0087]) Specifically, Yamauchi teaches the same linkage for ICG as is instantly claimed ([0087]).
	Davis discloses ICG-NHS conjugated to antibodies. ([0121]).
	Reshetnyak teaches conjugation of pHLIP® peptides with Cy 5.5. (para. spanning
pgs. 87-88), and it would have been obvious to substitute either Cy 5.5 or Alexa750 with ICG because ICG is an FDA approved fluorophore (as taught by Lee and Wu). Doing so amounts to no more than simple substitution of one known element for another to obtain predictable results. Further, the substitution of one known element (ICG-maleimide as taught by Yamauchi) for another (Cy5.5-maleimide), or ICG-NHS (as disclosed by Davis) to primary amines [e.g., lysine or alanine (to facilitate various chelator schemes, as taught by Reshetnyak).
	Further, doing so would have yielded predictable results (i.e. a targeting peptide – of SEQ ID NO: 9 – covalently bound to an imaging molecule that is FDA approved) to one of ordinary skill in the art at the time the instant application was filed. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). In addition, the limitations of claims 75, 80, and 84- 91 are comprised in or require the limitations of the above rejection applied to claim 74.
	Regarding claim 93, it would have been obvious to one of ordinary skill to add lysine and/or cysteine to either end of the species made obvious above (i.e., SEQ ID NO: 9), with the intent of adding additional or different cargo molecules for imaging, as taught by Reshetnyak at the time of filing. Further, one applying this modification would have a high expectation of successfully deriving a pH-triggered polypeptide useful in both imaging and delivery of chemical agents, as disclosed and taught by Reshetnyak. 
	Therefore, present claims 74, 75, 80, 84-91 and 93 would have been obvious because all the
claimed elements were known in the prior art and one skilled in the art could have combined the
elements [(i.e. method of administration; identifying; and imaging diseased tissues via N-terminal thiol
linked fluorophore {Alexa Fluor 750-maleimide and Cy5.5-maleimide)-pHLIP® sequence
{including at least one pHLIP® variants comprising an amino acid sequence LFPTXTLL, wherein X is a
protonatable amino acid; comprising the amino acid sequence of instant SEQ ID NO: 9}; having fast, pH dependent {pKa 5.1), reversible lipid membrane insertion {soluble at pH 8}, as taught by Reshetnyak) and ICG-maleimide as taught by Yamauchi or ICG-NHS as disclosed by Davis with no change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time the instant application was filed. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
	Thus, claims 74- 75, 80, 84-91, and 93 are rendered obvious.

Double Patenting
	Claims 74-75, 86- 91, and 93 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-5, 7, 8-13, and 17-20 of U.S. Patent No. US-
9,289,508-B2, Pub: 22 MAR 2016, having priority of 13 JUL 2010 {reference patent '508), in view
of RESHETNVAK, WO-2012047354-A2, Pub: April 12, 2012; and further in view of YAMAUCHI, WO-2014013730-Al, Pub: Jan. 23, 2014 and Wu, Contrast Agents for Photoacoustic and Thermoacoustic Imaging: A Review, Int. J. Mol. Sci., 15, 23616-26639, Pub: 18 DEC 2014; DAVIS, US 2016/0222212 A1, Pub: Aug. 4, 2016, and further evidenced by Lee, Peptides and Peptide Hormones for Molecular Imaging and Disease Diagnostics, Chem Rev.,110: 3087-3111, Pub: 15 MAR 2010.
	Claim interpretation: This rejection is based on rejection C in the 112(b) rejections section above. Specifically, interpretation (B), wherein the structure of SEQ ID NO: 40 has been interpreted as being optional.

Although the claims at issue are not identical, they are not patentably distinct from each
other because ‘508 discloses a method of detecting diseased tissues by administering a thiol conjugated molecule of claim 1 and a detectable marker. (claims 12, 18, and 19). 
	Claim 1 recites an environmentally sensitive composition comprising a pH-triggered membrane peptide comprising (a) at least 8 contiguous amino acids of SEQ ID NO: 289 (ACEEQNPWRAYLELLFPTETLLLELLW), wherein, (b) at least 6 of the contiguous 8 amino acids of said membrane peptide are non-polar, (c) at least one of the at least 8 amino acids of said membrane sequence is protonatable, and (d) the peptide has a higher affinity to a membrane lipid bilayer at pH 5.0 compared to at pH 8.0. 
	Claims 2, 3, 5 and 7 further describe the conjugate to comprise a moiety that is detectable by probing radiation attached to added N- and C-terminal flanking regions via thiol linkage.
	'508 does not disclose the structure of claim 74 or the covalent conjugation of indocyanine green (ICG).

	For present claims 74-75, 86- 91, and 93, Reshetnyak discloses pH-sensitive (pH triggered low insertion peptide (pHLIP®)) peptides (Pgs. 32-34; 170, and 180-229) for use in detecting, inter alia, tumor tissue (title; abstract; p. 3, bottom para.; p. 8, bottom para.; p. 44, Example 1, Fig. 5; pgs. 87-88). Reshetnyak teaches cargo conjugation of pHLIP® peptides with both NHS and maleimide chemistry. (pg. 31, 2nd to last par.) In addition, several variants comprising C-terminal Glycine (G) residues are disclosed; specifically, pHLIP®-C and pHLIP®-KC among others including the wild type variant. Reshetnyak also discloses examples – 
    PNG
    media_image3.png
    879
    403
    media_image3.png
    Greyscale
(Figure 8) having imaging and other cargo molecules affixed, providing support for including, not only C-terminal glycine addition, but primary amine conjunction of fluorophores; as well as, additional uses for C-terminal thiol linkages (which are all present in the wild type pHLIP® variant). (pg. 50, center; Table 1: SEQ ID NOs: 10, 227, 21- 25, 283, 38, 284, and 39). Reshetnyak also teaches mutating leucine with glycine, which greatly reduced aggregation tendency, which is heightened in residues 21- 30 of the amino acid sequence AAEQNPIYWW ARYADWLFTTPLLLLDLALLVDADEGTCG (SEQ ID NO: I) (pg. 157, par. spanning 156- 157; pg. 1, Summary section).
	The pHLIP® peptides variants of Reshetnyak comprise a pH-triggered peptide portion and a N- and/ or C-terminal lysine or cysteine – which is indicated as being substituted for either alanine or lysine to facilitate different chelation schemes (pg. 35, top; Table 1: SEQ ID NOs: 297- 299)–  residue covalently conjugated to fluorophores known to be analogs of indocyanine green (ICG), as evidenced by Lee (p. 3, 1st full para.); specifically, NHS-Cy5.5 (P. 86, line 1), Cy5.5 maleimide (p. 44, Example 1, line 3) (Cyanine), and Alexa750 (P. 8, bottom para.; pgs. 9, 10, 19, Figs. 60-65) (NIR) covalently linked via thiol (p. 3, 1st full para., lines 7- 12; p. 9, 1st para., Figs. 5a-c; Pgs. 44-45; Pgs. 87-88) and ester (p. 3, 1st full para., lines 13 and 14) linkages.
	Reshetnyak teaches administering intraperitoneally (p. 9, 1st  para., Figs.5a-c), by iv (p. 9, 2nd and 3rd para, Figs.6a-c and 7a-d; p. 44-45; ), Intratumoral (p. 19, Fig.60), and nondescript injection (Figs. 61-65)] the pHLIP®-fluorophore to a patient or subject (p.8, bottom para.; p. 9; p. 87, bottom para.), contacting the patient with electromagnetic radiation, and detecting the electromagnetic radiation emitted from the pHLIP®-fluorophore (P. 45, 1st Full para.,); either in vivo (P. 8, Bottom para., Figs 4 a-d; p. 9, 1st full paragraph; p. 45 P. 87, 2nd para.- P. 88, 1st para.) or ex vivo (para. spanning pgs. 9 and 10; p. 45; Figs. 60-65) wherein detection indicates diseased tissue (p.5 lines 1-4, 2nd full para., and Figs. 4; 5; 6; 7, and 60-65). 
	Reshetnyak discloses; in Example 1, the method of visualizing diseased tissues conducted using a pHLIP® peptide with a single Cys residue on the N-terminus: ACEQNPIYWARYADWLFTTPLLLLDLALLVDADET (SEQ ID NO: 221) conjugated with Cy5.5-maleimide_and Alexa750-maleimide. Further, Reshetnyak conducted testing with an Alexa conjugated, 27 amino acid sequence: Var3-3D: ACDDQNPWRAYLDLLFPTDTLLLDLLW (SEQ ID NO: 259, 40, and 78) (p.171), which consists of 27 out of 28 (lacking only a C-terminal glycine) amino acid residues of instant SEQ ID NO: 9. Both Var3-3D variants comprise instant SEQ ID NO: 1, wherein aspartic acid (D) = X (protonatable amino acid). Var3-3D has a pKa of 5.1 (p.181), 100% sequence identity with instant SEQ ID NO: 15, and further comprises instant SEQ ID NOs: 25, 26, 27, and 28 (see tables on pgs. 33, 170, and 181; as well as, p. 171- l51 full paragraph; and Figs. 64 and 65).
	Regarding claim 74, the addition of a C-terminal glycine to Var3D-3D would have been an obvious addition for one of ordinary skill, given the multiple species comprising such a C-terminal residue; including the wild type species, as taught by Reshetnyak. The artisan applying this modification would have derived instant SEQ ID NO: 9. Further one would have had the reasonable expectation of limiting aggregation of pH-triggered polypeptides, is taught by Reshetnyak, by doing so at the time of filing. 
	Reshetnyak does not specifically disclose the use of indocyanine green (ICG). 
	Wu teaches that ICG is an FDA approved contrast agent useful in photoacoustic imaging
(p.23618, Section 2.1.1., lines 2-4).
	Yamauchi further teaches various ICG compositions designed for covalently bonding to polypeptides via carbonyl, amide, or thiol linkages (p. 11, [0071]; and p. 13, [0087]) Specifically, Yamauchi teaches the same linkage for ICG as is instantly claimed ([0087]).
	Davis discloses ICG-NHS conjugated to antibodies. ([0121]).
	Reshetnyak teaches conjugation of pHLIP® peptides with Cy 5.5. (para. spanning
pgs. 87-88), and it would have been obvious to substitute either Cy 5.5 or Alexa750 with ICG because ICG is an FDA approved fluorophore (as taught by Lee and Wu). Doing so amounts to no more than simple substitution of one known element for another to obtain predictable results. Further, the substitution of one known element (ICG-maleimide as taught by Yamauchi) for another (Cy5.5-maleimide), or ICG-NHS (as disclosed by Davis) to primary amines [e.g., lysine or alanine (to facilitate various chelator schemes, as taught by Reshetnyak).
	Further, doing so would have yielded predictable results (i.e. a targeting peptide – of SEQ ID NO: 9 – covalently bound to an imaging molecule that is FDA approved) to one of ordinary skill in the art at the time the instant application was filed. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). In addition, the limitations of claims 75, 80, 84- 91, and 93 are comprised in or require the limitations of the above rejection applied to claim 74.
	Regarding claim 93, it would have been obvious to one of ordinary skill to add lysine and/or cysteine to either end of the species made obvious above (i.e., SEQ ID NO: 9), with the intent of adding additional or different cargo molecules for imaging, as taught by Reshetnyak at the time of filing. Further, one applying this modification would have a high expectation of successfully deriving a pH-triggered polypeptide useful in both imaging and delivery of chemical agents, as disclosed and taught by Reshetnyak. 
	Therefore, present claims 74, 75, 80, 84-91 and 93 would have been obvious because all the
claimed elements were known in the prior art and one skilled in the art could have combined the
elements [(i.e. method of administration; identifying; and imaging diseased tissues via N-terminal thiol
linked fluorophore {Alexa Fluor 750-maleimide and Cy5.5-maleimide)-pHLIP® sequence
{including at least one pHLIP® variants comprising an amino acid sequence LFPTXTLL, wherein X is a
protonatable amino acid; comprising the amino acid sequence of instant SEQ ID NO: 9}; having fast, pH dependent {pKa 5.1), reversible lipid membrane insertion {soluble at pH 8}, as taught by Reshetnyak) and ICG-maleimide as taught by Yamauchi or ICG-NHS as disclosed by Davis with no change in the respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time the instant application was filed. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion

Summary of Claims:
Claim70 is objected to.
Claims 63, 67, 74- 75, 78, 80, and 84- 93 are rejected.
Claims 40- 44, 50- 54, 64, 65, and 94- 95 are allowable.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658